DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on May 15, 2019; August 28, 2020; October 8, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) an acquisition unit configured to… in claims 1, 6
	b) a tissue specifying unit configured to…in claims 1, 6
	c) a specifying unit configured to…in claims 1, 6
d) a calculator that calculates…in claims 11, 13
	e) an acquisition step that…in claims 17, 18
	f) a tissue specifying step that…in claims 17, 18
	g) a specifying step that…in claims 17, 18
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 17, the claims recite "low sensitivity component"; “small variation” which are relative/subjective terms which renders the claim indefinite (MPEP 2173.05(b)).  The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification details the low sensitivity is a component whose variation is less than or equal to a first threshold (Spec. para. [0104]), but the first threshold is entirely arbitrary thus, the “low sensitivity” and “small variation” have no objective standard since such threshold can be entirely subjective to those practicing the invention and thus the metes and bound are unclear.
	As to claims 6 and 18, the claims recite "high sensitivity component"; “large variation” which are relative/subjective terms which renders the claim indefinite (MPEP 2173.05(b)).  The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification details high 
	Claims 2-5, 7-16, 19-20 are rejected as dependent upon claims 1, 6, 17, or 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ishikawa et al. (US 8,712,505).
	As to claim 1, Ishikawa teaches an ophthalmologic information processing apparatus (Ishikawa Figs. 1, 5) comprising an acquisition unit configured to acquire a tomographic image of a subject’s eye formed based on scan data using an optical system for performing optical coherence tomography on the subject’s eye (Ishikawa Fig. 1 - 102; Fig. 2; col. 4:30-40), tissue specifying unit configured to acquire first shape data representing shape of a tissue of the subject’s eye by performing segmentation processing on the tomographic image (Ishikawa Fig. 5 - 508, 510; col. 8:19-45 - thresholding/filtering to detect retina structures), a specifying unit configured to specify a low sensitivity component having a small variation with respect to a change in a position the found retina area is fit with second-order polynomial - i.e. 2nd order = “low sensitivity”/”small variation” component), and to obtain second shape data representing shape of the tissue based on the specified low sensitivity component (Ishikawa Fig. 5 - 514; col. 8:35-45 - fit curve is a degree 2 polynomial - i.e. tissue second shape data represents low sensitivity (degree 2 polynomial)).
	As to claim 2, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ishikawa further teaches the specifying unit specifies, as the low sensitivity component, a symmetric component of the position of the optical system with respect to the subject’s eye, with reference to an alignment reference position of the optical system with respect to the subject’s eye (Ishikawa Fig. 2 - X, Y, Z; Fig. 5 - 514; col. 8:35-45 - 2nd order polynomial being symmetric in x).
	As to claim 3, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Ishikawa further teaches the specifying unit specifies, as the low sensitivity component, an even order component of the position of the optical system among a polynomial obtained by performing polynomial approximation on the first shape data (Ishikawa Fig. 5 - 514; col. 8:35-45 - fitting curve to 2nd order polynomial).
	As to claim 4, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ishikawa further teaches the low sensitivity component includes a component representing a curvature of the tissue (Ishikawa Fig. 5 - 514; col. 8:35-45 - fitting curve to 2nd order polynomial).
claim 10, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ishikawa further teaches the tissue includes a predetermined layer region in a fundus (Ishikawa Fig. 5 - 508; col. 8:19-45).
	As to claim 17, Ishikawa teaches an ophthalmological information processing method comprising (Ishikawa Fig. 5), an acquisition step that acquires a tomographic image of a subject’s eye formed based on scan data acquire using an optical system for performing optical coherence tomography on the subject’s eye (Ishikawa Fig. 1 - 102; Fig. 2; col. 4:30-40), a tissue specifying step that acquires first shape data representing shape of a tissue of the subject’s eye by performing segmentation processing on the tomographic image (Ishikawa Fig. 5 - 508, 510; col. 8:19-45 - thresholding/filtering to detect retina structures), a specifying step that specifies a low sensitivity component having a small variation with respect to a change in a position of the optical system with respect to the subject’s eye from the first shape data (Ishikawa Fig. 5 - 514; col. 8:35-45 - the found retina area is fit with second-order polynomial - i.e. 2nd order = “low sensitivity”/”small variation” component), and obtains a second shape data representing shape of the tissue based on the specified low sensitivity component (Ishikawa Fig. 5 - 514; col. 8:35-45 - fit curve is a degree 2 polynomial - i.e. tissue second shape data represents low sensitivity (degree 2 polynomial)).




Claims 1-4, 10, 15, 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iwase et al. (US 9,025,844).
	As to claim 1, Iwase teaches an ophthalmologic information processing apparatus (Iwase Fig. 2A; Fig. 3B; Figs. 5A-B), comprising an acquisition unit configured to acquire a tomographic image of a subject’s eye formed based on scan data acquired using an optical system for performing optical coherence tomography on the subject’s eye (Iwase Fig. 2A; Figs. 5A, B; col. 3:55-60), a tissue specifying unit configured to acquire first shape data representing shape of a tissue of the subject’s eye by performing segmentation processing on the tomographic image (Iwase Fig. 3B - S310; col. 8:32-45 - retina layer detection (retina shape) via segmentation type filtering (median/Sobel)), a specifying unit configured to specify a low sensitivity component having a small variation with respect to a change in a position of the optical system with respect to the subject’s eye from the first shape data (Iwase Fig. 3B - S311; Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67 - detailing determining a second order polynomial (equation 1; equation 5) - i.e. “low sensitivity”/”small variation” component), and to obtain second shape data representing shape of the tissue based on the specified low sensitivity component (Iwase Fig. 3B - S311; Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67).
	As to claim 2, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwase further teaches the specifying unit specifies, as the low sensitivity component, a symmetric component of the position of the optical system with respect to the subject’s eye, with reference to an alignment reference position of the optical system with respect to the subject’s eye (Iwase Fig. 3B - S311; detailing determining a second order polynomial (equation 1; equation 5) - i.e. symmetric in x, y).
	As to claim 3, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Iwase further teaches the specifying unit specifies, as the low sensitivity component, an even order component of the position of the optical system among a polynomial obtained by performing polynomial approximation on the first shape data (Iwase Fig. 3B - S311; Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67 - detailing determining a second order polynomial (equation 1; equation 5)).
	As to claim 4, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwase further teaches the low sensitivity component includes a component representing a curvature of the tissue (Iwase Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67).
	As to claim 10, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwase further teaches the tissue includes a predetermined layer region in a fundus (Iwase col. 8:1-15).
	As to claim 15, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Iwase further teaches an ophthalmic apparatus comprising an optical system (Iwase Fig. 2A), a movement mechanism that moves the subject’s eye and optical system relative to each other (Iwase Fig. 2A - 220-2, 217-4; col. 4:16-34).
	As to claim 17, Iwase teaches an ophthalmological information processing method comprising (Iwase Fig. 2A; Fig. 3B; Figs. 5A-B), an acquisition step that acquires a tomographic image of a subject’s eye formed based on scan data acquire retina layer detection (retina shape) via segmentation type filtering (median/Sobel)), a specifying step that specifies a low sensitivity component having a small variation with respect to a change in a position of the optical system with respect to the subject’s eye from the first shape data (Iwase Fig. 3B - S311; Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67 - detailing determining a second order polynomial (equation 1; equation 5) - i.e. “low sensitivity”/”small variation” component), and obtains a second shape data representing shape of the tissue based on the specified low sensitivity component (Iwase Fig. 3B - S311; Figs. 5A-B; col. 8:48-67; col. 9:1-67; col. 10:1-67).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 above, and further in view of Matsumoto et al. (US 9,149,181 - Matsumoto).
	As to claim 5, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify as the low sensitivity component, a component representing a position of a circle, which is obtained by performing circle fitting processing on the first shape data, and a component representing a size of the circle.  In the same field of endeavor Matsumoto teaches an ophthalmologic information processing apparatus that specifies as a low sensitivity component a component representing a position of a circle, which is obtained by performing circle fitting processing on the first shape data, and a component .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase as applied to claim 1 above, and further in view of Matsumoto et al. (US 9,149,181 - Matsumoto).
	As to claim 5, Iwase teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify as the low sensitivity component, a component representing a position of a circle, which is obtained by performing circle fitting processing on the first shape data, and a component representing a size of the circle.  In the same field of endeavor Matsumoto teaches an ophthalmologic information processing apparatus that specifies as a low sensitivity component a component representing a position of a circle, which is obtained by performing circle fitting processing on the first shape data, and a component representing a size of the circle (Matsumoto Fig. 10 - 20h, 20i; col. 10:60-67; col. 11:1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a component of a circle and provide a circle fitting on the first shape data since, as taught by Matsumoto, such circle fitting allows for displaying information for .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 above, and further in view of Everett et al. (US 8,085,408 - Everett).
	As to claim 15, Ishikawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ishikawa further teaches an ophthalmologic apparatus comprising an optical system (Ishikawa Fig. 1 - 102), but doesn’t specify a movement mechanism that moves the subject’s eye and the optical system relative to each other.  In the same field of endeavor Everett teaches an ophthalmological OCT system having a movement mechanism that moves the subject’s eye and the optical system relative to each other (Everett Fig. 1; Fig. 2 - 80; Fig. 5 - 940; col. 12:37-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a movement mechanism that moves the subject’s eye and the optical system relative to each other since, as taught by Everett, such movement mechanism is well known for aligning the eye and the ophthalmologic apparatus and optimizing focus (Everett col. 12:37-55).



Allowable Subject Matter
Claims 6-9, 12-13, 16, 18, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 6-9, 12-13, 16, 18, 20 although the prior art teaches ophthalmologic information processing as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6 and 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, such that the tomographic image is acquired as claimed, a first tissue shape is specified as claimed, and a specifying step to with a shape having a high sensitivity/large variation component that is removed from the shape data; including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	
Claims 11, 14, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claims 11 and 14, although the prior art teaches ophthalmologic information processing as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 11, in such a 
	As to claims 19, although the prior art teaches ophthalmologic information processing as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 19, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the calculator to calculate the refractive power of the peripheral region as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujimura et al. (US 8,684,528); Imamura et al. (US 8,442,286); Ikegami (US 10,537,243); Suehira et al. (US 8,517,537); Tomidokoro et al. (US 2010/0189334) are cited as examples of ophthalmologic information processing apparatus/methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 5, 2021